Citation Nr: 1753415	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-06 315	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee degenerative joint disease. 

2.  Entitlement to an initial disability rating in excess of 10 percent for migraine headaches. 

3.  Entitlement to an initial compensable disability rating for uterine fibroids.

4.  Entitlement to service connection for bilateral plantar fasciitis.

5.  Entitlement to service connection for a right arm repetitive use injury. 

6.  Entitlement to service connection for a respiratory disability, to include sleep apnea, as secondary to residuals of a tonsillectomy. 

7.  Entitlement to service connection for fungal infections of the feet. 

8.  Entitlement to service connection for hypothyroidism.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to January 1990, from June 1991 to September 1991, from March 1995 to September 1995, and from October 2002 to July 2003.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2013, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.  In February 2015, the Board remanded the appeal for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2015, the Board remanded the issues of entitlement to compensable or higher ratings for right knee, migraine headache, and uterine fibroid disabilities for new VA examinations because the evidence indicated that these disabilities had gotten worse.  See Board Remand, 14 (Feb. 19, 2015).  The AOJ was directed to contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to all of her claimed disabilities.  See id. at 16.  The AOJ was also directed to obtain specific records pertaining to right knee, headache, and uterine fibroid disabilities.  See id. at 16-17.  The AOJ was also directed to notify the Veteran that she could submit lay statements from herself and other individuals regarding all of her issues on appeal.  See id. at 17.  Finally, the AOJ was directed to issue the Veteran a statement of the case for the issues of service connection for bilateral plantar fasciitis, right arm repetitive use injury, breathing problems, fungal infections of the feet, and hypothyroidism.  See id. at 19.  Beyond issuing the statement of the case, it appears that none of the other requested development has occurred. 

A Board remand confers upon a claimant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  In light of the fact that the AOJ failed to complete the majority of the requested development, the Board finds that the claims must be remanded to ensure substantial compliance.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to the claimed disabilities on appeal.  The AOJ should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file. 

The AOJ should specifically request:

- updated private treatment records from Dr. Rosborough at Johns Hopkins Hospital regarding the Veteran's right knee;

- records and/or a letter from the Veteran's employer documenting her use of sick leave for migraine headaches; and

- private treatment records from Southern Maryland Hospital in Clinton, Maryland regarding the Veteran's uterine fibroids. 
      
2.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of the nature and onset of her claimed bilateral plantar fasciitis, right arm repetitive use injury, breathing problems, chronic anemia, fungal infections of the feet, and hypothyroidism; and of the nature and severity of her right knee, migraine headache, and uterine fibroid disabilities.  She should be provided with an appropriate amount of time to submit this lay evidence.

3.  After performing the development requested in paragraphs 1-2, schedule the Veteran for an appropriate VA examination to determine the nature and severity of her right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should report all pertinent findings, including whether the Veteran has a meniscal tear.  The examiner should also discuss the functional impact of the Veteran's knee disability. 

4.  After performing the development requested in paragraphs 1-2, schedule the Veteran for an appropriate VA examination to determine the nature and severity of her uterine fibroids.  The claims file must be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should report all pertinent findings, including whether the Veteran's reported heavy bleeding and excruciating pain are attributable to endometriosis.  The examiner should also discuss the functional impact of her uterine fibroids.

5.  After performing the development requested in paragraphs 1-2, schedule the Veteran for an appropriate VA examination to determine the nature and severity of her migraine headaches.  The claims file must be made available to and be reviewed by the examiner.  All necessary testing should be conducted.

The examiner should report all pertinent findings and specifically explain any factors that tend to support or refute the Veteran's testimony that she experiences at least 10 headaches per month, which are prostrating, debilitating, and productive of nausea and vomiting.  The examiner should also discuss the functional impact of her headaches.

6.  After the above development has been accomplished, re-adjudicate the issues remaining on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and her representative a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




